DETAILED ACTION
 
 
1.            This office action is a response to the Application/Control Number: 16/197,028 filed 11/20/2018.

Claims Status
2.	This office action is based upon claims received on 01/14/2021, which replace all prior submitted versions of the claims.
-Claims 1-20 are pending.
-Claims 1-20 are rejected.
 
Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Response to Arguments/Remarks
5.           Applicant's remarks, see page 8-12, filed on 01/14/2021, with respect to the REMARKS, Interview Summary Record, Claim Rejections under U.S.C. §103, Conclusion,  sections, have been acknowledged.

Claim Rejections under U.S.C. §103, Conclusion sections have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  
	While applicant in remarks/arguments indicates: 
“Lu and Aimoto do not disclose or render obvious anything about a time duration of packet flows [ wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow], much less buffering of packets [that belong to packet flows] in a selected one of a first packet memory and a second packet memory according to traffic pattern categories characteristic of at least a time duration of the packet flows [ wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning
of the particular packet flow until completion the particular packet flow], in the manner recited
now recited in claim 1”.
	“Yun also fails to disclose or render obvious packets [that belong to packet flows] in a
selected one of a first packet memory and a second packet memory according to traffic pattern
categories characteristic of at least a time duration of the packet flows [ wherein the time duration
of a particular packet flow corresponds to a duration of time from a beginning of the particular
packet flow until completion the particular packet flow], in the manner recited now recited in
claim 1”
“Office Action fails to establish that Lu, Aimoto, Pais, and Yun disclose or render obvious at least "classifying ... packets into packet flows, the packet flows being further categorized into traffic pattern categories characteristic of at least a time duration of the packet flows, wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow," and "buffering, with the packet processor, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access
bandwidth and ii) a second packet memory having a second memory access bandwidth that is
different from the first memory access bandwidth," as now recited in claim 1.”
	The office action utilizing Claim 1 as an example to also address Claim 10 (Claim 10 recites parallel features to Claim 1 - See office action for detailed Claim 10 rejection), presents a rejection under 35 U.S.C. 103, combining the disclosures of Aimoto et. al. (US-20020181484-A1), Pais et. al (US-20110228674-A1),  and Koponen et. al (US-20150163144-A1), to address applicant’s currently presented and amended claim 1 features, and associated remarks.  The Claim 1 rejection is presented below and in the office action for applicant’s consideration:
 	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aimoto et. al. (US-20020181484-A1) hereafter referred to as “Aimoto”, further in view of Pais et. al (US-20110228674-A1), hereafter referred to as “Pais”, further in view of Koponen et. al (US-20150163144-A1), hereafter referred to as “ Koponen” .
Regarding Claim 1 (Currently Amended) Aimoto teaches: A method for processing packets in a network device (Aimoto – FIG. 1 & ¶ 0038: Packet Switch 1 that processes packets),
the method comprising: receiving, at a packet processor of the network device, packets ingressing via a network port among a plurality of network ports of the network device (Aimoto - FIG. 1 & ¶0038 (packet switch 1 comprises a plurality of control boards ..prepared for each of input/output ports…Each of the control boards 10 comprises an input port interface 20 and an output port interface 21; ¶0039 input port interface 20 includes a packet receiving unit 2 for receiving packets flowing on a network; NOTE: packet switch or processor with a plurality of input ports, each port receiving packets flowing on a network); 
processing, with the packet processor, the packets at least to determine one or more network ports, of the plurality of network ports, via which the packets are to be transmitted from the network device (Aimoto - ¶0041 (lines 1-7): relaying priority control unit 3 is provided with a filtering function.. if it is determined that the transmission packet should be relayed to another network, the packet is given an output port identifier; NOTE: output port determined for packets received); 
classifying, with the packet processor according at least in part to source address information and destination address information obtained from headers of the packets, the packets into packet flows, the packet flows being further categorized into traffic pattern categories (Aimoto – See FIG. 1 & Para 0043 (lines 1-3): packet switch ..consisting a transmission priority control unit 5 stores packets in a transmission buffer memory 83 (83-1 to 83-j) as transmission packets; In Para 0044 (lines 2-6): the transmission priority control unit 5 forms multi-dimensional queues by classifying transmission packets into .. groups based on .. packet header information and queuing packets according to .. transmission priority for each group; In para 0045 (lines 13-17) transmission priority control unit 5, refers to ..mapping tables 40 and 50 (FIGS. 4 and 5), based on the control information (e.g., packet priority information, protocol information, network address, etc. included in the header of each packet,.. determining the transmission priority and the queue group of the transmission packet, whereby each queue group is assigned with an individual bandwidth, and each of the packets stored in the queue/queue groups correspond to the transmission priority; In FIG.3, FIG. 5 & Para 0072 ( lines 1-5) mapping table 50 is referred to by transmission priority control unit 5 to identify priority or bandwidth associated with each of the transmission packets; In FIG.3, FIG. 5 & Para 0073-74 ( lines 1-5): The packets queues are classified by priority or bandwidth, packet source and destination address combination as identified in FIG. 3; NOTE: Packet classifier buffers packets in to queues or flows classified by source and destination addresses, and further categorized by bandwidth traffic pattern category)
after processing the packets, retrieving, with the packet processor, the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows (Aimoto – See FIG. 1 & Para 0078 (lines 1-5): Transmission packets stored in the queue groups 83-1 to 83-j are read out by the packet read-out circuits 82-i to 82-j according to the transmission priority for each queue group, then transmitted to the packet transmission unit 6 by the packet readout circuit 81, while the contracted bandwidth of each queue group is guaranteed: NOTE for each card with buffer/memory/queue, processing packets, retrieve packets from flows/queue and transmit according to Priority and bandwidth); 
and forwarding, with the packet processor, the packets to the determined one or more network ports for transmission of the packets via the determined one or more network ports (Aimoto – FIG. 1 & ¶0041 (lines 1-7): relaying priority control unit 3 .. the packet is given an output port identifier ; FIG. 1 & ¶0047 (lines): The packet transmission unit 6 transmits packets received from the read-out circuit 81 to an output port OUT. ).
Aimoto does not appear to explicitly disclose or strongly suggest: buffering, with the packet processor, according to the traffic pattern categories of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is different from the first memory access bandwidth; 
Pais discloses: buffering, with the packet processor, according to the traffic pattern categories of the packet flows (Pais ¶ 0015 (lines 1-9) parsing/classification module 18 receives data packets from network controller,.. other devices: a network switch, a network router, a network port, an Ethernet port, and/or the like; ¶0016 (lines 1-19) parsing and classification module 18 parses and/or classifies data packets … in accordance with predefined network protocols, rules defining encapsulation structure of data packet, .. a type, a priority, a destination address, a queue address, traffic flow information, other classification information and/or the like, .. including a class or an association of the data packet with a flow in which the data packets are handled; ¶ 0019 (lines 1-17) based on classification information 34 for a data packet, the packet processing module 16 (e.g., the memory storage mode selection module 20) selects an appropriate memory storage mode for the data packet whereby .. the appropriate memory storage mode for handling a data packet is made based on a classification of an incoming data packet into a queue or flow (for example VOIP, streaming video, internet browsing session etc.); NOTE: the packets are processed and stored or buffered into different storage types (cache or memory) based upon classification info , a priority, a type, a destination address, a queue address, traffic flow information etc of incoming data packets into flows or queue),
packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is different from the first memory access bandwidth (Pais  - ¶0043 (lines 1-25) based on classification information, the packet processing module 16 (the memory storage mode selection module 20) selects an appropriate memory storage mode for the data packet, whereby relatively high priority data packets ..written directly to the cache 30 by the network controller 12; mid priority data packets or data packets with priority lower than high priority data packets.. written to the memory 26.. and Low priority data packets can be stored in the memory 26;  ¶0022 (lines 16-26) discloses data packets are readily available in the cache 30 and decreases a latency associated with processing data packets as opposed to where, when the processing core 14 is to process data packets read from the memory 26; ¶ 0004 In a packet processing system, a network controller stores a plurality of data packets (e.g., data packets received from a network) in a memory (e.g., an external memory that is external to a system-on-chip (SOC)), which generally has a relatively high read latency (e.g., compared to a latency while reading from a cache in the SOC); NOTE: packets belonging to classification of flows stored or buffered in Cache (first memory with low latency readily available access bandwidth or higher access bandwidth) or memory 26 (Second memory with increased latency not readily available bandwidth lower access bandwidth than cache)); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto with teachings of Pais, since it enables storing data packets cache and non cache memory, enabling efficient processing the data packets and decreasing a latency associated with processing data packets and a processing load of a packet communication system (Pais  – Paragraphs 0022, 0038,  0045).
While Aimoto in view of Pais discloses: A method for processing packets in a network device, the method comprising: receiving, at a packet processor of the network device, packets ingressing via a network port among a plurality of network ports of the network device; processing, with the packet processor, the packets at least to determine one or more network ports, of the plurality of network ports, via which the packets are to be transmitted from the network device; classifying, with the packet processor according at least in part to source address information and destination address information obtained from headers of the packets, the packets into packet flows, the packet flows being further categorized into traffic pattern categories; buffering, with the packet processor, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is different from the first memory access bandwidth; after processing the packets, retrieving, with the packet processor, the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows; and forwarding, with the packet processor, the packets to the determined one or more network ports for transmission of the packets via the determined one or more network ports.
Aimoto in view of Pais does not appear to explicitly disclose or strongly suggest: the packet flows being further categorized into traffic pattern categories characteristic of at least a time duration of the packet flows, wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow; 
Koponen discloses: the packet flows being further categorized into traffic pattern categories characteristic of at least a time duration of the packet flows, wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow (Koponen  – See FIG. 1 & ¶0038: process 100 is performed by a forwarding element; Fig. 1 & ¶0039 identifies (at 105) a data flow via a statistic or measurement retrieving a byte count, a packet count, and/or time associated with the flow;FIG. 1 & ¶0040: based upon a threshold Step 115 categorizes flow Step 120 as an elephant flow  when greater than threshold  or else flow is a mouse flow; FIG. 13 & ¶116 Forwarding element can be a switch, server, electronic device processing packets NOTE: Packet processor that can classify packets as elephant or large flows with large packet count and duration or mice - small flows);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais with teachings of Koponen, since it enables an edge forwarding element to easily monitor traffic, and enables an edge forwarding element in making packet forwarding decisions in an efficient manner, preventing elephant connections ballooning or increasing latency of mice connections, which are likely to be about low-latency application operations (Koponen  – ¶0039, ¶0040, ¶0075).

7.	Applicant's remarks/arguments, see page 11, filed on 01/14/2021, with respect to the dependent claims 2-9, 11-20, have been considered, but are not persuasive via dependency to independent claims.  Please see office action for rejections addressing dependent claims.

The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
8.            Claims 1 and Claim 10 is/are objected to because of the following informalities:
Claims 1 recites the limitations:
“buffering, with the packet processor, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is different from the first memory access bandwidth; 
after processing the packets, retrieving, with the packet processor, the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows;” 
The limitation tied to “buffering, .., according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory … and ii) a second packet memory ..;”, identifies buffering packets that belong to the packets flows categorized according to the traffic pattern categories characteristic of at least the time duration of the packet flows, in a selected one of a first and a second packet memory, but however later, the limitation: “after processing the packets, retrieving, …, the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows;”, identifies retrieving the packets buffered according to “at least bandwidth characteristics of the packet flows”.  This leads the Examiner to ask the question whether the packets buffered according “at least the time duration of the packet flows” are the same buffered packets as those retrieved from same first and second memory, but are alternately now identified by the applicant as “buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows”.  Furthermore a question may be placed of the applicant as to whether packets retrieved and defined as buffered according to traffic categories “characteristic of at least bandwidth characteristics of packet flows”, include other packets not belonging to those specifically categorized and buffered according to “at least the time duration of the packet flows”.  The Examiner requests and requires the applicant to respond to the differences noted between the packets buffered and the packets retrieved, and correct appropriately, as applicable to Claim 1.
Claim 10 similar to claim 1, recites the limitations: 
“buffer, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory a second memory access bandwidth that is different from the first memory access bandwidth; 
after processing the packets, retrieve the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows;”
The questions placed by the examiner to the applicant regarding Claim 1, apply similarly to Claim 10 (see claim 1 remarks above).  Similar to Claim 1 noted above, the Examiner requests and requires the applicant to respond to the differences noted between the packets buffered and the packets retrieved, and correct appropriately, as applicable to claim 10.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.	Claims 1, 3, 10, 12, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aimoto et. al. (US-20020181484-A1) hereafter referred to as “Aimoto”, further in view of Pais et. al (US-20110228674-A1), hereafter referred to as “Pais”, further in view of Koponen et. al (US-20150163144-A1), hereafter referred to as “ Koponen” .

Regarding Claim 1 (Currently Amended) Aimoto teaches: A method for processing packets in a network device (Aimoto – FIG. 1 & ¶ 0038: Packet Switch 1 that processes packets),
the method comprising: receiving, at a packet processor of the network device, packets ingressing via a network port among a plurality of network ports of the network device (Aimoto - FIG. 1 & ¶0038 (packet switch 1 comprises a plurality of control boards ..prepared for each of input/output ports…Each of the control boards 10 comprises an input port interface 20 and an output port interface 21; ¶0039 input port interface 20 includes a packet receiving unit 2 for receiving packets flowing on a network; NOTE: packet switch or processor with a plurality of input ports, each port receiving packets flowing on a network); 
processing, with the packet processor, the packets at least to determine one or more network ports, of the plurality of network ports, via which the packets are to be transmitted from the network device (Aimoto - ¶0041 (lines 1-7): relaying priority control unit 3 is provided with a filtering function.. if it is determined that the transmission packet should be relayed to another network, the packet is given an output port identifier; NOTE: output port determined for packets received); 
classifying, with the packet processor according at least in part to source address information and destination address information obtained from headers of the packets, the packets into packet flows, the packet flows being further categorized into traffic pattern categories (Aimoto – See FIG. 1 & Para 0043 (lines 1-3): packet switch ..consisting a transmission priority control unit 5 stores packets in a transmission buffer memory 83 (83-1 to 83-j) as transmission packets; In Para 0044 (lines 2-6): the transmission priority control unit 5 forms multi-dimensional queues by classifying transmission packets into .. groups based on .. packet header information and queuing packets according to .. transmission priority for each group; In para 0045 (lines 13-17) transmission priority control unit 5, refers to ..mapping tables 40 and 50 (FIGS. 4 and 5), based on the control information (e.g., packet priority information, protocol information, network address, etc. included in the header of each packet,.. determining the transmission priority and the queue group of the transmission packet, whereby each queue group is assigned with an individual bandwidth, and each of the packets stored in the queue/queue groups correspond to the transmission priority; In FIG.3, FIG. 5 & Para 0072 ( lines 1-5) mapping table 50 is referred to by transmission priority control unit 5 to identify priority or bandwidth associated with each of the transmission packets; In FIG.3, FIG. 5 & Para 0073-74 ( lines 1-5): The packets queues are classified by priority or bandwidth, packet source and destination address combination as identified in FIG. 3; NOTE: Packet classifier buffers packets in to queues or flows classified by source and destination addresses, and further categorized by bandwidth traffic pattern category)
after processing the packets, retrieving, with the packet processor, the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows (Aimoto – See FIG. 1 & Para 0078 (lines 1-5): Transmission packets stored in the queue groups 83-1 to 83-j are read out by the packet read-out circuits 82-i to 82-j according to the transmission priority for each queue group, then transmitted to the packet transmission unit 6 by the packet readout circuit 81, while the contracted bandwidth of each queue group is guaranteed: NOTE for each card with buffer/memory/queue, processing packets, retrieve packets from flows/queue and transmit according to Priority and bandwidth); 
and forwarding, with the packet processor, the packets to the determined one or more network ports for transmission of the packets via the determined one or more network ports (Aimoto – FIG. 1 & ¶0041 (lines 1-7): relaying priority control unit 3 .. the packet is given an output port identifier ; FIG. 1 & ¶0047 (lines): The packet transmission unit 6 transmits packets received from the read-out circuit 81 to an output port OUT. ).
Aimoto does not appear to explicitly disclose or strongly suggest: buffering, with the packet processor, according to the traffic pattern categories of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is different from the first memory access bandwidth; 
Pais discloses: buffering, with the packet processor, according to the traffic pattern categories of the packet flows (Pais ¶ 0015 (lines 1-9) parsing/classification module 18 receives data packets from network controller,.. other devices: a network switch, a network router, a network port, an Ethernet port, and/or the like; ¶0016 (lines 1-19) parsing and classification module 18 parses and/or classifies data packets … in accordance with predefined network protocols, rules defining encapsulation structure of data packet, .. a type, a priority, a destination address, a queue address, traffic flow information, other classification information and/or the like, .. including a class or an association of the data packet with a flow in which the data packets are handled; ¶ 0019 (lines 1-17) based on classification information 34 for a data packet, the packet processing module 16 (e.g., the memory storage mode selection module 20) selects an appropriate memory storage mode for the data packet whereby .. the appropriate memory storage mode for handling a data packet is made based on a classification of an incoming data packet into a queue or flow (for example VOIP, streaming video, internet browsing session etc.); NOTE: the packets are processed and stored or buffered into different storage types (cache or memory) based upon classification info , a priority, a type, a destination address, a queue address, traffic flow information etc of incoming data packets into flows or queue),
packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is different from the first memory access bandwidth (Pais  - ¶0043 (lines 1-25) based on classification information, the packet processing module 16 (the memory storage mode selection module 20) selects an appropriate memory storage mode for the data packet, whereby relatively high priority data packets ..written directly to the cache 30 by the network controller 12; mid priority data packets or data packets with priority lower than high priority data packets.. written to the memory 26.. and Low priority data packets can be stored in the memory 26;  ¶0022 (lines 16-26) discloses data packets are readily available in the cache 30 and decreases a latency associated with processing data packets as opposed to where, when the processing core 14 is to process data packets read from the memory 26; ¶ 0004 In a packet processing system, a network controller stores a plurality of data packets (e.g., data packets received from a network) in a memory (e.g., an external memory that is external to a system-on-chip (SOC)), which generally has a relatively high read latency (e.g., compared to a latency while reading from a cache in the SOC); NOTE: packets belonging to classification of flows stored or buffered in Cache (first memory with low latency readily available access bandwidth or higher access bandwidth) or memory 26 (Second memory with increased latency not readily available bandwidth lower access bandwidth than cache)); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto with teachings of Pais, since it enables storing data packets cache and non cache memory, enabling efficient processing the data packets and decreasing a latency associated with processing data packets and a processing load of a packet communication system (Pais  – Paragraphs 0022, 0038,  0045).
While Aimoto in view of Pais discloses: A method for processing packets in a network device, the method comprising: receiving, at a packet processor of the network device, packets ingressing via a network port among a plurality of network ports of the network device; processing, with the packet processor, the packets at least to determine one or more network ports, of the plurality of network ports, via which the packets are to be transmitted from the network device; classifying, with the packet processor according at least in part to source address information and destination address information obtained from headers of the packets, the packets into packet flows, the packet flows being further categorized into traffic pattern categories; buffering, with the packet processor, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is different from the first memory access bandwidth; after processing the packets, retrieving, with the packet processor, the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows; and forwarding, with the packet processor, the packets to the determined one or more network ports for transmission of the packets via the determined one or more network ports.
Aimoto in view of Pais does not appear to explicitly disclose or strongly suggest: the packet flows being further categorized into traffic pattern categories characteristic of at least a time duration of the packet flows, wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow; 
Koponen discloses: the packet flows being further categorized into traffic pattern categories characteristic of at least a time duration of the packet flows, wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow (Koponen  – See FIG. 1 & ¶0038: process 100 is performed by a forwarding element; Fig. 1 & ¶0039 identifies (at 105) a data flow via a statistic or measurement retrieving a byte count, a packet count, and/or time associated with the flow;FIG. 1 & ¶0040: based upon a threshold Step 115 categorizes flow Step 120 as an elephant flow  when greater than threshold  or else flow is a mouse flow; FIG. 13 & ¶116 Forwarding element can be a switch, server, electronic device processing packets NOTE: Packet processor that can classify packets as elephant or large flows with large packet count and duration or mice - small flows);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais with teachings of Koponen, since it enables an edge forwarding element to easily monitor traffic, and enables an edge forwarding element in making packet forwarding decisions in an efficient manner, preventing elephant connections ballooning or increasing latency of mice connections, which are likely to be about low-latency application operations (Koponen  – ¶0039, ¶0040, ¶0075).

Regarding Claim 3 (original), Aimoto in view of Pais and Koponen teaches:  The method of claim 1, 
furthermore Aimoto discloses: wherein buffering the packets includes selecting the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both of i) type of data carried in the packets that belong to the particular packet flow, and ii) priority of data carried in the packets that belong to the particular packet flow (Aimoto – See FIG. 1 & Para 0043 (lines 1-3): discloses packet switch that forwards packets consisting a transmission priority control unit 5 stores packets received from the relaying unit 4 in a transmission buffer memory 83 (83-1 to 83-j) as transmission packets; In Para 0044 (lines 2-6): the transmission priority control unit 5 forms multi-dimensional queues by classifying transmission packets into plurality of groups based on the packet header information and queuing packets according to the transmission priority for each group; In para 0045 (lines 13-17) The transmission priority control unit 5, refers to the mapping tables 40 and 50 (FIGS. 4 and 5), based on the control information (e.g., packet priority information, protocol information, network address, etc. included in the header of each packet, thereby determining the transmission priority and the queue group of the transmission packet, whereby each queue group is assigned with an individual bandwidth, and each of the packets stored in the queue/queue groups correspond to the transmission priority; NOTE: Classified according to Protocol – (i) Type and (ii) Priority).

Regarding Claim 10 (Currently Amended), Aimoto teaches: A network device (Aimoto – FIG. 1 & ¶ 0038: Packet Switch 1), 
comprising: a plurality of network ports configured to couple to a plurality of network links, and a packet processor coupled to the plurality of network ports (Aimoto - FIG. 1 & ¶0038 (packet switch 1 comprises a plurality of control boards ..prepared for each of input/output ports…Each of the control boards 10 comprises an input port interface 20 and an output port interface 21; ¶0039 input port interface 20 includes a packet receiving unit 2 for receiving packets flowing on a network; NOTE: packet switch or processor with a plurality of input ports, each port receiving packets flowing on a network);
the packet processor configured to: process packets received via a network port among the plurality of network ports at least to determine one or more other network ports among the plurality of network ports via which the packets are to be transmitted from the network device (Aimoto - ¶0041 (lines 1-7): relaying priority control unit 3 is provided with a filtering function.. if it is determined that the transmission packet should be relayed to another network, the packet is given an output port identifier; NOTE: output port determined for packets received);
(PLEASE NOTE: See the Rejection of Claim 1, combining the disclosures of Aimoto, Pais, and Koponen -  Claim 10 recites similar or parallel features to claim 1. Claim 10 is the accompanying network device to the method performed by Claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims)
classify, according at least in part to source address information and destination address information obtained from headers of the packets, the packets into packet flows, the packet flows being further categorized into traffic pattern categories characteristic of at least a time duration of the packet flows, wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow; buffer, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory a second memory access bandwidth that is different from the first memory access bandwidth; after processing the packets, retrieve the packets from the first packet memory or the second packet memory in which the packets are buffered according to traffic pattern categories characteristic of at least bandwidth characteristics of the packet flows; and forward the packets to the determined one or more network ports for transmission of the packets via the determined one or more network ports (See the Rejection of Claim 1, combining the disclosures of Aimoto, Pais, and Koponen -  Claim 10 recites similar or parallel features to claim 1. Claim 10 is the accompanying network device to the method performed by Claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).

Regarding Claim 12 (original), Lu in view of Aimoto teaches: The network device of claim 10,
furthermore Aimoto discloses: wherein the packet processor is further configured to select the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information on indicative of one or both of i) type of data carried in the packets that belong to the particular packet flow, and ii) priority of data carried in the packets that belong to the particular packet flow (Aimoto – See FIG. 1 & Para 0043 (lines 1-3): discloses packet switch that forwards packets consisting a transmission priority control unit 5 stores packets received from the relaying unit 4 in a transmission buffer memory 83 (83-1 to 83-j) as transmission packets; In Para 0044 (lines 2-6): the transmission priority control unit 5 forms multi-dimensional queues by classifying transmission packets into plurality of groups based on the packet header information and queuing packets according to the transmission priority for each group; In para 0045 (lines 13-17) The transmission priority control unit 5, refers to the mapping tables 40 and 50 (FIGS. 4 and 5), based on the control information (e.g., packet priority information, protocol information, network address, etc. included in the header of each packet, thereby determining the transmission priority and the queue group of the transmission packet, whereby each queue group is assigned with an individual bandwidth, and each of the packets stored in the queue/queue groups correspond to the transmission priority; NOTE: Classified according to Protocol – (I) Type and (ii) Priority).

Regarding Claim 14 (original), Aimoto in view of Pais and Koponen teaches: The network device of claim 10, 
furthermore Pais discloses: wherein the first access bandwidth of the first packet memory is higher than the second access bandwidth of the second packet memory (Pais - ¶0022 (lines 16-26) discloses data packets are readily available in the cache 30 and decreases a latency associated with processing data packets as opposed to where, when the processing core 14 is to process data packets read from the memory 26; ¶ 0004 In a packet processing system, a network controller stores a plurality of data packets (e.g., data packets received from a network) in a memory (e.g., an external memory that is external to a system-on-chip (SOC)), which generally has a relatively high read latency (e.g., compared to a latency while reading from a cache in the SOC); NOTE: packets belonging to classification of flows stored or buffered in Cache (first memory with low latency readily available access bandwidth or higher access bandwidth) or memory 26 (Second memory with increased latency not readily available bandwidth lower access bandwidth than cache).

Regarding Claim 18 (original), Aimoto in view of Pais and Koponen teaches: The network device of claim 10, 
furthermore Pais discloses: wherein the packet processor is implemented on one or more integrated circuits, the first packet memory is internal to the one or more integrated circuits on which the packet processor is implemented (Pais – See ¶0011 & FIG. 1 schematically illustrates a packet communication system 10 (also referred to herein as system 10) that includes a system-on-chip (SOC) 100 comprising a parsing and classification module 18 and a packet processing module 16, in accordance with an embodiment of the present disclosure. The SOC 100 also includes a processing core 14, and a cache 30. The cache 30 is, for example, a level 2 (L2) cache. Although only one processing core 14 is illustrated in FIG. 1, in an embodiment, the SOC 100 includes a plurality of processing cores. The SOC 100 includes several other components (e.g., a communication bus, one or more peripherals, interfaces, and/or the like); NOTE: Processing, classification, Cache all on SOC), 
furthermore Pais discloses: the second packet memory is external to the one or more integrated circuits on which the packet processor is implemented(Pais –¶ 0012 -  The system 10 includes a memory 26. In an embodiment, the memory 26 is external to the SOC 100. In an embodiment, the memory 26 is a dynamic random access memory (DRAM) (e.g., a double-data-rate three (DDR3) synchronous dynamic random access memory (SDRAM); NOTE: memory is external to SOC)).

11.	Claims  4, 8, 9, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aimoto in view of Pais and Koponen, further in view of Lu (US-20140269298-A1)  hereafter referred to as “Lu”

Regarding Claim 4 (original), Aimoto in view of Pais and Koponen teaches: The method of claim 1, 
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein buffering the packets includes selecting the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both i) a source of the particular packet flow and ii) a destination of the particular packet flow;
Lu discloses: wherein buffering the packets includes selecting the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both i) a source of the particular packet flow and ii) a destination of the particular packet flow (Lu – See Paragraph 0026: the forwarding engine 108 retrieves information related to the source port, the destination port and priority of the packet, and provides the information for the buffer manager 110. The source port then requires a buffer space from the buffer manager 110. The memory selecting unit 420 obtains the information related to the destination port and priority, and commands the buffer manager 110 to assign the buffer space from the SRAM 130 or the DRAM 140 according to a congestion status of the destination queue of the packet (NOTE: source port and destination port information referenced by buffer manager)). 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Lu, since it allows efficient switching of packets utilizing two separate types of memory with different access speeds and sizes to reducing network congestion and enhancing switching performance via unhindered processor performance, with lower power consumption (Lu – ¶0027, 0042).

Regarding Claim 8 (original), Aimoto in view of Pais and Koponen teaches: The method of claim 1,
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest:  wherein the second packet memory is associated with an external network device coupled to the network device via a network port of the plurality of network ports, and buffering the packets includes, when it is determined that a packet is to be buffered in the second packet memory, adding a tag to the packet, the tag indicating at least the network port of the network device via which the packet is to be transmitted, and transmitting the packet to the external network device for buffering of the packet in the second packet memory associated with the external network device.
Lu discloses: wherein the second packet memory is associated with an external network device coupled to the network device via a network port of the plurality of network ports (Lu – See FIG. 9 & paragraph 0039: is a networking switching system 90 with functions of the buffer manager, the queue manager and the main CPU similar to the network switching system 40 of FIG. 4 & 5; In Fig. 9 & Paragraph 0039, 0040: Shows central memory 930 and local memory 950 connected via other ports 920), 
and buffering the packets includes, when it is determined that a packet is to be buffered in the second packet memory, adding a tag to the packet, the tag indicating at least the network port of the network device via which the packet is to be transmitted (Lu – See FIG. 9: Show is a tag added for communications with the local memory showing the source of the packet (Note: TAG)), 
and transmitting the packet to the external network device for buffering of the packet in the second packet memory associated with the external network device(Lu See FIG. 9: Shows packet transmission involving the local memory buffers; In paragraph 0040: when a packet is required to be transmitted, the buffer manager 110 selects a buffer space from the SRAM or the DRAM for storing the packet; no matter whether the central memory or the local memories are utilized for storing packets, the proper type of memory (SRAM or DRAM) can be selected).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Lu, since it allows efficient switching of packets utilizing two separate types of memory with different access speeds and sizes to reducing network congestion and enhancing switching performance via unhindered processor performance, with lower power consumption (Lu – ¶0027, 0042).

Regarding Claim 9 (original), Aimoto in view of Pais and Koponen teaches: The method of claim 8, 
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest:  further comprising, transmitting, with the packet processor, a flow control message to the external network device, the flow control message indicating to the external device that a particular port among the plurality of ports is available for transmission of packets stored in the second packet memory,
Lu discloses: further comprising, transmitting, with the packet processor, a flow control message to the external network device, the flow control message indicating to the external device that a particular port among the plurality of ports is available for transmission of packets stored in the second packet memory (Lu – See Paragraph 0026: when a packet is transmitted from a source port to a destination port…queue manager 112 then enqueues the packet to the destination queue; the destination port receives the queuing status of the packet from the queue manager 112 and dequeues the packet..; destination port then sends the packet out and releases the buffer space to the buffer manager;  Fig. 9 shows the same exchange of flow control messaging with respect to the port 920 and memory 950).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Lu, since it allows efficient switching of packets utilizing two separate types of memory with different access speeds and sizes to reducing network congestion and enhancing switching performance via unhindered processor performance, with lower power consumption (Lu – ¶0027, 0042).

Regarding Claim 13 (original), Aimoto in view of Pais and Koponen teaches: The network device of claim 10, 
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein the packet processor is further configured to select the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both i) a source of the particular packet flow and ii) a destination of the particular packet flow, 
Lu discloses: wherein the packet processor is further configured to select the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both i) a source of the particular packet flow and ii) a destination of the particular packet flow (Lu – See Paragraph 0026: the forwarding engine 108 retrieves information related to the source port, the destination port and priority of the packet, and provides the information for the buffer manager 110. The source port then requires a buffer space from the buffer manager 110. The memory selecting unit 420 obtains the information related to the destination port and priority, and commands the buffer manager 110 to assign the buffer space from the SRAM 130 or the DRAM 140 according to a congestion status of the destination queue of the packet (NOTE: source port and destination port information referenced by buffer manager)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Lu, since it allows efficient switching of packets utilizing two separate types of memory with different access speeds and sizes to reducing network congestion and enhancing switching performance via unhindered processor performance, with lower power consumption (Lu – ¶0027, 0042).

Regarding Claim 19 (original), Aimoto in view of Pais and Koponen teaches: The network device of claim 10, 
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein the second packet memory is associated with an external network device coupled to the network device via a network port of the plurality of network ports, and the packet processor is configured to, when it is determined that a packet is to be buffered in the second packet memory, add a tag to the packet, the tag indicating at least the network port of the network device via which the packet is to be transmitted, and transmit the packet to the external network device for buffering of the packet in the second packet memory associated with the external network device.
Lu discloses: wherein the second packet memory is associated with an external network device coupled to the network device via a network port of the plurality of network ports (Lu – See FIG. 9 & paragraph 0039: is a networking switching system 90 with functions of the buffer manager, the queue manager and the main CPU similar to the network switching system 40 of FIG. 4 & 5; In Fig. 9 & Paragraph 0039, 0040: Shows central memory 930 and local memory 950 connected via other ports 920), 
and the packet processor is configured to, when it is determined that a packet is to be buffered in the second packet memory, add a tag to the packet, the tag indicating at least the network port of the network device via which the packet is to be transmitted (Lu – See FIG. 9: Show is a tag added for communications with the local memory showing the source of the packet), 
and transmit the packet to the external network device for buffering of the packet in the second packet memory associated with the external network device (Lu - See FIG. 9: Shows packet transmission involving the local memory buffers; In paragraph 0040: when a packet is required to be transmitted, the buffer manager 110 selects a buffer space from the SRAM or the DRAM for storing the packet; no matter whether the central memory or the local memories are utilized for storing packets, the proper type of memory (SRAM or DRAM) can be selected).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Lu, since it allows efficient switching of packets utilizing two separate types of memory with different access speeds and sizes to reducing network congestion and enhancing switching performance via unhindered processor performance, with lower power consumption (Lu – ¶0027, 0042).

Regarding Claim 20 (original), Aimoto in view of Pais and Koponen teaches: The network device of claim 19, 
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein the packet processor is further configured to transmit a flow control message to the external network device, the flow control message indicating to the external device that a particular port among the plurality of ports is available for transmission of packets stored in the second packet memory,
Lu discloses: wherein the packet processor is further configured to transmit a flow control message to the external network device, the flow control message indicating to the external device that a particular port among the plurality of ports is available for transmission of packets stored in the second packet memory (Lu – See Paragraph 0026: when a packet is transmitted from a source port to a destination port…queue manager 112 then enqueues the packet to the destination queue; the destination port receives the queuing status of the packet from the queue manager 112 and dequeues the packet..; destination port then sends the packet out and releases the buffer space to the buffer manager;  Fig. 9 shows the same exchange of flow control messaging with respect to the port 920 and memory 950).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Lu, since it allows efficient switching of packets utilizing two separate types of memory with different access speeds and sizes to reducing network congestion and enhancing switching performance via unhindered processor performance, with lower power consumption (Lu – ¶0027, 0042).
 
 12.   Claims 2, 5-7, 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aimoto in view of Pais and Koponen, further in view of Yun et. al (US-20050105532-A1) referenced hereafter as "Yun".

 	Regarding Claim 2 (original), Aimoto in view of Pais and Koponen teaches: The method of claim 1,
While furthermore Pais discloses:  wherein buffering the packets includes selecting the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow (Pais - See rejection of Claim 1 for referenced sections - Pais ¶ 0015 (lines 1-9); ¶ 0019 (lines 1-17); Pais  - ¶0043 (lines 1-25); NOTE: the packets are processed and stored or buffered into different storage types (cache or memory) based upon classification info , a priority, a type, a destination address, a queue address, traffic flow information etc of incoming data packets into flows or queue, where furthermore packets are stored or buffered in Cache  or memory based upon priority of the flows) 
While furthermore Koponen discloses: a particular packet flow based on information indicative of one or both of i) a total volume of data expected to be received in the particular packet flow and ii) a rate of reception of data in the particular packet flow (Koponen  – See rejection of Claim 1 for referenced sections - Koponen FIG. 1 & ¶0038; Fig. 1 & ¶0039;FIG. 1 & ¶0040; FIG. 13 & ¶116; NOTE: Packet processor that can classify packets as elephant or large flows with large packet count and time associated with flow or mice - small flows small packet count and duration - flows with information indicative total volume, and time associated with flow tied to rate of reception ),
    	Assuming arguendo that Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein buffering the packets includes selecting the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both of i) a total volume of data expected to be received in the particular packet flow and ii) a rate of reception of data in the particular packet flow.
     	Yun discloses: wherein buffering the packets includes selecting the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both of i) a total volume of data expected to be received in the particular packet flow and ii) a rate of reception of data in the particular packet flow (Yun – See Paragraph 0028: The buffer unit 220 receives and stores the general packets and the jumbo packets that are classified by the sequence number allocation unit 210. The buffer unit 220 includes first buffers 222, 224 and 226 for storing general packets and second buffers 223, 225 and 227 for storing jumbo packets (NOTE: volume or magnitude of data); In Paragraph 0006: a jumbo frame or a jumbogram with a length exceeding 1500 bytes are referred to as a “jumbo packet”, and a packet equal to or smaller than 1500 is referred to as a “general packet”).
     	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Yun, since it allows efficient scheduling of packets with long packet lengths, while also enabling efficient processing of packets preventing transmission delay of delay-sensitive packets (Yun – Paragraphs 0012, 0013, 0033, 0059).

Regarding Claim 5 (original), Aimoto in view of Pais and Koponen teaches: The method of Claim 1, 
furthermore Pais discloses: wherein the first access bandwidth of the first packet memory is higher than the second access bandwidth of the second packet memory (Pais - ¶0022 (lines 16-26) discloses data packets are readily available in the cache 30 and decreases a latency associated with processing data packets as opposed to where, when the processing core 14 is to process data packets read from the memory 26; ¶ 0004 In a packet processing system, a network controller stores a plurality of data packets (e.g., data packets received from a network) in a memory (e.g., an external memory that is external to a system-on-chip (SOC)), which generally has a relatively high read latency (e.g., compared to a latency while reading from a cache in the SOC); NOTE: packets belonging to classification of flows stored or buffered in Cache (first memory with low latency readily available access bandwidth or higher access bandwidth) or memory 26 (Second memory with increased latency not readily available bandwidth lower access bandwidth than cache),
While furthermore Pais discloses:  and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory (Pais - See rejection of Claim 1 for referenced sections - ¶ 0015 (lines 1-9); ¶ 0019 (lines 1-17); Pais  - ¶0043 (lines 1-25); NOTE: the packets are processed and stored or buffered into different storage types (cache or memory) based upon classification info , a priority, a type, a destination address, a queue address, traffic flow information etc of incoming data packets into flows or queue, where furthermore packets are stored or buffered in Cache  or memory based upon traffic pattern category of priority of the flows), 
While furthermore Koponen discloses: wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Koponen  – See rejection of Claim 1 for referenced sections -  FIG. 1 & ¶0038; Fig. 1 & ¶0039;FIG. 1 & ¶0040; FIG. 13 & ¶116; NOTE: Packet processor that can classify packets as elephant or large flows with large packet count and time associated with flow  - large expected volume or mice - small flows small packet count and duration – small expected volume )
Assuming arguendo that Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category
Yun discloses: and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Yun – See Paragraph 0028: The buffer unit 220 receives and stores the general packets and the jumbo packets; The buffer unit 220 includes buffers 222, 224 and 226 for storing general packets and buffers 223, 225 and 227 for storing jumbo packets; The buffer unit 220 can divide a single storage area logically into a plurality of sections to construct a plurality of buffers, or can include, as internal buffers, some storage units that are physically independent to each other (NOTE: Jumbo packets – larger volume, plurality of buffers, storage units physically independent to each other).
     	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Yun, since it allows efficient scheduling of packets with long packet lengths, while also enabling efficient processing of packets preventing transmission delay of delay-sensitive packets (Yun – Paragraphs 0012, 0013, 0033, 0059).

Regarding Claim 6 (original), Aimoto in view of Pais and Koponen teaches: The method of claim 1,	
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein the first packet memory has a first storage capacity that is larger than a second storage capacity of the second packet memory and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are smaller in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category
Yun discloses: wherein the first packet memory has a first storage capacity that is larger than a second storage capacity of the second packet memory (Yun – See Paragraph 0028: The buffer unit 220 receives and stores the general packets and the jumbo packets; The buffer unit 220 includes buffers 222, 224 and 226 for storing general packets and buffers 223, 225 and 227 for storing jumbo packets; The buffer unit 220 can divide a single storage area logically into a plurality of sections to construct a plurality of buffers, or can include, as internal buffers, some storage units that are physically independent to each other (NOTE: Buffer unit divides logically or Jumbo packets - larger buffer size)),
and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are smaller in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Yun – See Paragraph 0029: Also, the buffer unit 220 divides and stores a jumbo packet into segments. As the size of a segment increases, transmission delay of a general packet increases; In Paragraph 0031: The scheduler 230 provides a service priority to a general packet, rather than a jumbo packet. (NOTE: Throughput lower - smaller volume in time)).
    	 It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Yun, since it allows efficient scheduling of packets with long packet lengths, while also enabling efficient processing of packets preventing transmission delay of delay-sensitive packets (Yun – Paragraphs 0012, 0013, 0033, 0059).

Regarding Claim 7 (original), Aimoto in view of Pais and Koponen teaches: The method of claim 1, 
furthermore Pais discloses: wherein the first packet memory is internal to one or more integrated circuits on which the packet processor is implemented (Pais – See ¶0011 & FIG. 1 schematically illustrates a packet communication system 10 (also referred to herein as system 10) that includes a system-on-chip (SOC) 100 comprising a parsing and classification module 18 and a packet processing module 16, in accordance with an embodiment of the present disclosure. The SOC 100 also includes a processing core 14, and a cache 30. The cache 30 is, for example, a level 2 (L2) cache. Although only one processing core 14 is illustrated in FIG. 1, in an embodiment, the SOC 100 includes a plurality of processing cores. Although the SOC 100 includes several other components (e.g., a communication bus, one or more peripherals, interfaces, and/or the like); NOTE: Processing, classification, Cache all on SOC), 
furthermore Pais discloses: the second packet memory is external to the one or more integrated circuits on which the packet processor is implemented (Pais –¶ 0012 -  The system 10 includes a memory 26. In an embodiment, the memory 26 is external to the SOC 100. In an embodiment, the memory 26 is a dynamic random access memory (DRAM) (e.g., a double-data-rate three (DDR3) synchronous dynamic random access memory (SDRAM); NOTE: memory is external to SOC),
While furthermore Pais discloses: and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory (Pais citations: See rejection of Claim 5 for specific limitation - which recites similar/parallel features), 
While furthermore Koponen discloses: wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Koponen citations: See rejection of Claim 5 for specific limitation - which recites similar/parallel features),
Assuming arguendo that Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category,
Yun discloses: and buffering the packets comprises buffering packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Yun – See Paragraph 0028: The buffer unit 220 receives and stores the general packets and the jumbo packets; The buffer unit 220 includes buffers 222, 224 and 226 for storing general packets and buffers 223, 225 and 227 for storing jumbo packets; The buffer unit 220 can divide a single storage area logically into a plurality of sections to construct a plurality of buffers, or can include, as internal buffers, some storage units that are physically independent to each other (NOTE: Jumbo packets – larger volume)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Yun, since it allows efficient scheduling of packets with long packet lengths, while also enabling efficient processing of packets preventing transmission delay of delay-sensitive packets (Yun – Paragraphs 0012, 0013, 0033, 0059).
  
 	Regarding Claim 11 (original), Aimoto in view of Pais and Koponen teaches:  The network device of claim 10, 
While furthermore Pais discloses:  wherein buffering the packets includes selecting the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow (Pais citations: See rejection of Claim 2 for specific limitation - which recites similar/parallel features) 
While furthermore Koponen discloses: a particular packet flow based on information indicative of one or both of i) a total volume of data expected to be received in the particular packet flow and ii) a rate of reception of data in the particular packet flow (Koponen citations: See rejection of Claim 2 for specific limitation - which recites similar/parallel features),
    	Assuming arguendo that Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein the packet processor is further configured to select the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both of i) a total volume of data expected to be received in the particular packet flow and ii) a rate of reception of data in the particular packet flow.
Yun discloses: wherein the packet processor is further configured to select the first packet memory or the second packet memory for buffering packets that belong to a particular packet flow based on information indicative of one or both of i) a total volume of data expected to be received in the particular packet flow and ii) a rate of reception of data in the particular packet flow (Yun – See Paragraph 0028: The buffer unit 220 receives and stores the general packets and the jumbo packets that are classified by the sequence number allocation unit 210. The buffer unit 220 includes first buffers 222, 224 and 226 for storing general packets and second buffers 223, 225 and 227 for storing jumbo packets (NOTE: volume or magnitude of data); In Paragraph 0006: a jumbo frame or a jumbogram with a length exceeding 1500 bytes are referred to as a “jumbo packet”, and a packet equal to or smaller than 1500 is referred to as a “general packet”).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Yun, since it allows efficient scheduling of packets with long packet lengths, while also enabling efficient processing of packets preventing transmission delay of delay-sensitive packets (Yun – Paragraphs 0012, 0013, 0033, 0059).  

Regarding Claim 15 (original), Aimoto in view of Pais and Koponen teaches: The network device of claim 14, 
While furthermore Pais discloses:  wherein the packet processor is configured to buffer packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory (Pais citations: See rejection of Claim 5 for specific limitation - which recites similar/parallel features), 
While furthermore Koponen discloses: wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Koponen citations: See rejection of Claim 5 for specific limitation - which recites similar/parallel features),
Assuming arguendo that Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest:wherein the packet processor is configured to buffer packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category
Yun discloses: wherein the packet processor is configured to buffer packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory, wherein respective packet flows in the first traffic pattern category are larger in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Yun – See Paragraph 0028: The buffer unit 220 receives and stores the general packets and the jumbo packets; The buffer unit 220 includes buffers 222, 224 and 226 for storing general packets and buffers 223, 225 and 227 for storing jumbo packets; The buffer unit 220 can divide a single storage area logically into a plurality of sections to construct a plurality of buffers, or can include, as internal buffers, some storage units that are physically independent to each other (NOTE: Jumbo packets – larger volume).
     	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Yun, since it allows efficient scheduling of packets with long packet lengths, while also enabling efficient processing of packets preventing transmission delay of delay-sensitive packets (Yun – Paragraphs 0012, 0013, 0033, 0059).

Regarding Claim 16 (original), Aimoto in view of Pais and Koponen teaches: The network device of claim 10, 
Aimoto in view of Pais and Koponen does not appear to explicitly disclose or strongly suggest: wherein the first packet memory has a first storage capacity that is larger than a second storage capacity of the second packet memory.
Yun discloses: wherein the first packet memory has a first storage capacity that is larger than a second storage capacity of the second packet memory (Yun – See Paragraph 0028: The buffer unit 220 receives and stores the general packets and the jumbo packets; The buffer unit 220 includes buffers 222, 224 and 226 for storing general packets and buffers 223, 225 and 227 for storing jumbo packets; The buffer unit 220 can divide a single storage area logically into a plurality of sections to construct a plurality of buffers, or can include, as internal buffers, some storage units that are physically independent to each other (NOTE: Buffer unit divides logically or Jumbo packets - larger buffer size)),
     	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aimoto in view of Pais and Koponen with teachings of Yun, since it allows efficient scheduling of packets with long packet lengths, while also enabling efficient processing of packets preventing transmission delay of delay-sensitive packets (Yun – Paragraphs 0012, 0013, 0033, 0059).

Regarding Claim 17 (original), Aimoto in view of Pais and Koponen and Yun teaches: The network device of claim 16, 
furthermore Pais discloses:  wherein the packet processor is configured to buffer packets that belong to packet flows in a first traffic pattern category in the first packet memory and buffering packets that belong to packet flows in a second traffic pattern category in the second packet memory (Pais citations: See rejection of Claim 5 for specific limitation - which recites similar/parallel features),
furthermore Yun discloses: wherein respective packet flows in the first traffic pattern category are smaller in total expected volume of data as compared to respective packet flows that belong to the second pattern traffic category (Yun – See Paragraph 0029: Also, the buffer unit 220 divides and stores a jumbo packet into segments. As the size of a segment increases, transmission delay of a general packet increases; In Paragraph 0031: The scheduler 230 provides a service priority to a general packet, rather than a jumbo packet. (NOTE: Throughput lower - smaller volume in time, Service priority to general packet – lower latency, higher throughput, higher expected volume).

Conclusion
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy  as set forth in 37 CFR   1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR I. l36(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Mar 05, 2021
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414